Citation Nr: 9926776	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  94-36 125A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability, to include spinal stenosis and status-post 
compression fracture.  

2.  The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for status-
post fracture left (minor) scapula.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1959 to 
August 1985.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1994 rating action of the Oakland, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, inter alia, granted service connection 
and assigned a 10 percent disability evaluation for status-
post fracture of the left (minor) scapula, effective from 
July 20, 1993, and denied the veteran's claim of service 
connection for cervical spine disability.  The veteran 
submitted a notice of disagreement (NOD) in July 1994, 
limiting his appeal to the issues noted on the title page.   

In December 1994, the veteran testified at a personal hearing 
at the RO.  A transcript of that hearing is associated with 
the record.  

As the appeal regarding the evaluation of the service-
connected fracture of the left scapula involves an original 
claim, the Board has framed the issue as shown on the title 
page.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In a letter from the veteran dated October 27, 1997, he 
referred to disability of the right hip, headaches and 
degenerative disc disease.  The RO informed him in January 
1998 that his statement could not be accepted as a notice of 
disagreement with respect to these matters, as it was not 
received within one year of the July 1994 rating decision.  
It did not consider, however, whether the veteran's statement 
represented an attempt to reopen his claims.  This matter is 
referred to the RO for appropriate consideration.

The veteran currently resides within the jurisdiction of the 
Columbia, South Carolina RO.  


FINDINGS OF FACT

1.  No competent medical evidence has been presented to show 
that the veteran's currently demonstrated cervical spine 
disorder is due to disease or injury which was incurred in or 
aggravated by service.  

2.  The veteran's left scapular disability is manifested by 
complaints of muscle pain over the left shoulder; limitation 
of motion of the left shoulder approximating shoulder level 
is not demonstrated prior to October 11, 1997.



CONCLUSIONS OF LAW

1.  A well-grounded claim of service connection for a 
cervical spine disability, to include spinal stenosis and 
status-post compression fracture, has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991). 

2.  The criteria for a rating in excess of 10 percent prior 
to October 11, 1997, for the service-connected status-post 
fracture left (minor) scapula have not been met.  38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 1991 & Supp. 1998);  38 C.F.R. §§ 
3.102, 4.7, 4.40, 4.45, 4.59, 4.71(a) including Diagnostic 
Codes 5003, 5201, 5203 (1998). 

3.  The criteria for a 20 percent rating for the service-
connected status-post fracture left (minor) scapula have been 
met from October 11, 1997.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 1991& Supp. 1998);  38 C.F.R. §§ 3.102, 4.7, 4.40, 
4.45, 4.59, 4.71(a) including Diagnostic Codes 5003, 5201, 
5203 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Background.  A careful review of the service medical records 
reveals no complaints or findings pertaining to the cervical 
spine.  The report of an August 1958 physical examination 
noted normal clinical evaluations of all systems and no 
pertinent defects were disclosed.  In September 1969, the 
veteran was involved in an airplane crash and sustained a 
posterior dislocation of the right hip and a fracture of the 
left scapula.  Medical records detailing the treatment 
subsequent to that accident note findings pertaining to those 
injuries only.  Reports of Medical History and periodic 
examinations conducted thereafter also noted the veteran's 
history of injuries sustained in the aircraft accident, 
limited to the left scapula and right hip.  The report of a 
January 1985 annual flight physical included normal clinical 
evaluations of the musculoskeletal system, without pertinent 
defect.  The report of a May 1985 retirement examination did 
not include clinical evaluation of major systems; however, 
the veteran denied, and review of the medical records failed 
to reveal, any other significant medical or surgical history 
since the January 1985 physical examination.

Post-service medical records include reports pertaining to 
injuries sustained in a December 1990 motor vehicle accident.  
At that time, the veteran presented to the hospital with 
complaints of neck pain and reported that his car had been 
rear-ended by another car.  X-ray studies revealed a 
compression fracture at the level of C7 and possibly C6 and 
the radiologist's comment that the compression fracture was 
"probably old."  The diagnosis was that of soft tissue 
injury and old compression fracture, C6-7.  The report of a 
December 1990 MRI study noted mild central C5-6 disc bulge, 
no significant canal stenosis and mild reduction in height of 
the C7 vertebral body of "questionable etiology."  In 
October 1992, the veteran presented for evaluation of back 
pain and related a history of injury sustained in the in-
service airplane crash, including compression fracture of the 
cervical spine.  There were no findings pertaining to the 
cervical spine reported at that time. 

The veteran was afforded a VA examination in August 1993 at 
which time he complained of neck stiffness for one year, but 
did not recall a neck injury following the in-service plane 
crash.  The veteran did report being involved in a December 
1990 motor vehicle accident, with history of neck injury.  
The examiner noted that, in December 1990, the veteran had 
undergone x-ray and MRI studies which revealed old 
compression fractures, "thought to be secondary" to the in-
service injuries.  Following physical examination and 
diagnostic study, the current diagnoses included neck 
stiffness secondary to cervical strain and cervical disc 
disease.  

The veteran testified at a personal hearing at the RO in 
December 1994, at which time he asserted that service 
connection for a cervical spine disorder was warranted.  The 
veteran offered testimony regarding the circumstances 
surrounding the September 1969 airplane crash.  He further 
testified that, prior to the December 1990 motor vehicle 
accident, no physician had mentioned anything regarding an 
injury to the cervical spine.  He reported that, in December 
1990, a physician had told him that the cervical spine 
changes recently noted were probably 20 years old.  The 
veteran testified that the physician who made that comment 
did not know that he had been in an airplane crash 20 years 
previously; however, the veteran felt that opinion related 
the current findings to service. 

In response to a request from the RO, a VA physician reviewed 
the claims folder and in March 1995 related a summary of the 
medical evidence and findings.  In the reviewing physician's 
opinion, the compression fracture at C7 was not due to the 
in-service airplane crash.  The physician opined that any 
cervical disorder that could have resulted from that crash 
should have been noted by orthopedic evaluations during the 
initial hospitalization and in subsequent follow-up 
examinations.  The physician also noted that the C7 
compression fracture noted in December 1990 was variably 
characterized as post-traumatic and degenerative, with rule 
out whiplash following the December 1990 motor vehicle 
accident.  Given the veteran's age, it was considered most 
likely that degenerative changes were the etiology of the 
cervical spine findings; however, it would be "pointless," 
if not impossible to dissociate degenerative changes from 
multiple traumata in occupation and recreational exertions.  

The veteran presented to an October 1997 VA examination at 
which time the examiner reviewed his pertinent history.  The 
examining physician noted that x-ray studies taken in 
December 1990 suggested compression fractures of the cervical 
spine; however, this physician commented that the lack of 
antecedent history that corresponded to those radiographic 
findings essentially ruled out the possibility that the 
veteran sustained a traumatic compression fracture of the 
cervical spine.  There were no findings reported pertaining 
to the neck or cervical spine.  

In written statements submitted in support of his claim, the 
veteran has reiterated his claims and noted that adjudication 
of his claim should include consideration of 38 U.S.C.A. 
§ 1154(b).  He maintains that the December 1990 motor vehicle 
accident exacerbated a neck injury sustained during service.  

Analysis.  The threshold question to be answered in the 
veteran's appeal is whether he has presented evidence of a 
well-grounded claim.  If not, his application for service 
connection must fail, and there is no further duty to assist 
him in the development of his claim.  38 U.S.C.A. § 5107 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  Under specific 
circumstances, a combat veteran may use lay evidence of proof 
of service incurrence.  38 U.S.C.A. § 1154(b).  

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488 (1997).  Such evidence must be medical unless it 
relates to a disorder which may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  If the 
disorder is not chronic, it may still be service connected if 
the disorder is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The veteran contends that he is suffering from a cervical 
spine disability as a result of an injury sustained in 
service.  In this regard, such lay assertions are beyond the 
veteran's expertise (see King, supra), and the Board must 
look to other evidence of record to determine whether he has 
presented a well-grounded claim of service connection.

Service medical records do not include any findings 
pertaining to the cervical spine and the veteran has 
testified that he did not recall any physician noting 
findings related to the cervical spine until after the 
December 1990 motor vehicle accident.  The first notations of 
neck pain or documented findings of a cervical spine 
condition were made following that accident, many years after 
service.  While the post-service medical evidence includes 
radiographic evidence of cervical spine changes and the 
observation that the changes are "old," no medical opinion 
has been provided to relate those findings to the in-service 
accident, or otherwise to service.  While an October 1992 
chart notation included that veteran's report of injury to 
the cervical spine at the time of the in-service accident, 
the treating physician did not enter any findings regarding 
the neck or cervical spine.  Generally, information recorded 
by a physician, unenhanced by any additional medical comment 
or analysis, cannot constitute "competent medical evidence" 
satisfying the requirements of a well-grounded claim.  
LeShore v. Brown, 8 Vet. App. 406 (1996).  The report of the 
August 1993 VA examination included that examiner's comment 
that December 1990 diagnostic tests revealed changes thought 
to be secondary to in-service injuries; however, the Board 
finds that statement unsupported by the medical evidence of 
record.  There is no medical opinion indicating such a 
relationship; rather, the veteran himself made that 
assertion.  Thus, the Board finds the statement of the VA 
physician does not serve to well ground the veteran's claim.  
Id.  

The only medical evidence regarding causation are the VA 
medical opinions offered in March 1995 and October 1997 which 
did not relate the present findings to disease or injury in 
service.  Both opinions noted the absence of cervical spine 
complaints at the time of the original injury and the post-
service, December 1990 injury to the neck.  There is no 
medical opinion to support the veteran's assertions that 
those findings are related to service.  As a lay person, he 
is not competent to offer opinions as to the question of 
causation presented in this case.  See Espiritu, supra.  

The Board notes the veteran's assertion that his claim be 
considered under the provisions of 38 U.S.C.A. § 1154(b) 
because the injury was sustained during combat.  Without 
determining whether the presumption would apply in this case, 
the Board observes that 38 U.S.C.A. § 1154(b) deals with the 
question of whether a particular disease or injury was 
incurred in or aggravated in service, not the questions of 
either current disability or nexus to service, as to both of 
which competent medical evidence is required.  See Caluza, 
supra.  As there is no competent medical evidence which 
relates the currently demonstrated cervical spine changes to 
service, the Board finds that the veteran has not met his 
burden of submitting a well-grounded claim.  See Caluza; 
Savage, supra.  

The Board would note that the fact that VA authorized an 
examination for the veteran's claimed condition does not mean 
that the veteran, who did not fulfill his statutory 
requirements to establish a well-grounded claim, is entitled 
to the duty to assist.  Slater v. Brown, 9 Vet. App. 240 
(1996) (Whether a VA examination should be conducted under 
38 C.F.R. § 3.326 is an issue that arises only where a claim 
has already been determined to be well-grounded).

While VA does not have a statutory duty to assist a claimant 
in developing facts prior to submission of a well grounded 
claim, VA may be obligated under 38 U.S.C.A. § 5103(a) to 
advise a claimant of evidence needed to complete his 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  By this decision, the Board is 
informing the veteran of evidence which is lacking and that 
is necessary to make his claim as set forth above well 
grounded. 

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claim does not 
meet the threshold of being well grounded, a weighing of the 
merits of the claim is not warranted and the benefit of the 
doubt doctrine is not for application.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

II.  Increased Rating

Background.  As noted, in September 1969, the veteran was 
involved in an airplane crash, at which time his injuries 
included a fracture of the left scapula.  The scapular 
fracture was treated conservatively by sling and swathe.  
During the initial hospitalization, the veteran was noted to 
have made rapid progress with regard to his left shoulder and 
at time of discharge, had regained considerable strength and 
full, active range of motion.  The discharge diagnoses 
included fracture of the scapula at the base of the glenoid, 
left.  In December 1969, the veteran was noted to have good 
strength and full range of motion of the left shoulder.

Post-service medical records include an April 1993 chart 
extract documenting the veteran's report of intermittent 
soreness in the left shoulder in the years following service, 
with significant increase in the past six weeks.  Physical 
examination revealed that the left shoulder was asymmetric 
(elevated) when compared to the right.  There was no 
swelling, redness or warmth noted; however, there was point 
tenderness along the medial border of the scapula.  There was 
no reproduction of pain upon full range of motion.  Muscle 
strength was reported as 5/5.  The assessment was that of 
left shoulder pain, probably arthritic changes secondary to 
old injury.  In July 1993, the veteran again presented with 
complaints of chronic left shoulder pain, but reported some 
relief from pain medication.  Physical examination was 
deferred at that time; however, the assessment was that of 
chronic left shoulder pain, probably muscle or tendon 
related, along upper outer edge of scapula.  

The veteran was afforded a VA examination in August 1993 at 
which time the examiner reviewed his pertinent history and 
noted his complaints of left shoulder pain of gradual onset, 
becoming constant and severe in nature for the past year.  
The examiner noted no history of pain or restricted motility 
of the left shoulder.  Physical examination revealed 
tenderness over the left trapezius between the shoulder blade 
and thoracic spine, but no atrophy of the left shoulder.  
Movements of the left shoulder were considered within normal 
limits and painless.  The diagnoses included left shoulder 
pain between the shoulder blade and thoracic spine, most 
likely secondary to muscle strain.  

The veteran testified at the December 1994 personal hearing 
that the pain in his left shoulder had increased in severity.  
He reported that he was not currently receiving treatment for 
the left shoulder and had full range of motion.  The veteran 
further indicated that he was right-handed.  

The veteran presented to a VA examination in October 1997 
with complaints of constant aching in the left shoulder, 
overlying the left scapula.  The examiner noted the 
circumstances of the veteran's original injury and recorded 
his complaints that prolonged desk work exacerbated the left 
shoulder pain and required him to stop working.  Physical 
examination revealed point tenderness to palpation overlying 
the medial scapular body of the left scapula, with adjacent 
muscle spasm overlying the teres and rhomboid musculature on 
the left.  There was no swelling or deformity noted.  There 
was no evidence of muscle atrophy evident.  The veteran 
demonstrated full range of motion of the left shoulder.  He 
was able to reach overhead with both upper extremities.  
Abduction of the left shoulder was to 100 degrees; forward 
flexion to 170 degrees.  Attempts to reach behind the back 
were met with severe pain in the left shoulder, such that he 
was unable to perform that movement.  X-ray studies of the 
left shoulder revealed mild acromioclavicular joint 
hypertrophy and mild glenohumeral joint degeneration.  The 
impression was that of degenerative change of a mild degree 
in the left shoulder with questionable remote fracture of the 
scapula.  Based on the examination and x-ray studies, the 
diagnostic impression was that of left scapula fracture, well 
healed with residual pain with activities.  

Analysis.  The Board finds that the veteran's claim is 
plausible and capable of substantiation and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992); Shipwash v. Brown, 8 
Vet. App. 218 (1995).  When an appellant submits a well-
grounded claim, VA must assist him in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  The Board is 
satisfied that all relevant evidence has been obtained, and 
that no further assistance is required to comply with 
38 U.S.C.A. § 5107(a).  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). 

In the July 1994 rating action presently on appeal, the RO 
assigned a 10 percent rating for the entire appeals period 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5203 pertaining to impairment of the clavicle or scapula.  
Under that code, a 10 percent rating is warranted for 
malunion or nonunion of the scapula without loose movement, 
on either the major or minor side.  A 20 percent rating is 
for assignment for nonunion of the clavicle or scapula with 
loose movement or dislocation of the clavicle or scapula on 
either side.  In addition, Diagnostic Code 5203 provides 
that, in the alternative, the disability may be rated on 
impairment of function of the contiguous joint.  

Under the provisions of Diagnostic Code 5201, a 20 percent 
rating is assignable for limitation of motion of the minor 
arm at shoulder level or midway between the side and shoulder 
level.  A 30 percent rating is warranted for limitation of 
motion of the minor arm to 25 degrees from the side.  

Normal range of motion in a shoulder joint is from 0 to 180 
degrees in both forward flexion and abduction.  The internal 
and external rotation of the shoulder is normally from 0 to 
90 degrees.  38 C.F.R. § 4.71, Plate I. 

The report of the August 1993 VA examination reveals that the 
veteran had a full range of motion of the left shoulder.  The 
report noted a painless range of motion.  There was no 
evidence of, nor has the veteran contended, nonunion with 
loose movement or dislocation of the scapula.  As such, an 
increased rating is not warranted under Diagnostic Code 5203 
based on the 1993 examination results.

As there is no evidence of ankylosis of the scapulohumeral 
articulation (Diagnostic Code 5200) or other impairment of 
the humerus (Diagnostic Code 5202), those codes would not 
provide a basis for an increased schedular rating.  

The October 1997 VA examination included findings of point 
tenderness to palpation, muscle spasm, limitation of 
abduction to 100 degrees and severe pain on attempting to 
reach behind his back, as well as x-ray findings of mild 
degenerative changes in the left shoulder.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (here, Diagnostic Code 5201).  While the 
limitation of abduction noted to 100 degrees is greater than 
shoulder level (impairment required for a 20 percent 
evaluation), the Board notes that it is not much greater than 
shoulder level, the veteran experiences severe pain 
attempting to reach behind his back (though the specifics of 
how this was accomplished were not detailed) and he has 
testified and provided written statements as to the pain he 
experiences and its effect on daily activities.  According 
him the benefit of the doubt, the Board finds that as of 
October 11, 1997, the date of VA examination, his left 
scapula disability warrants the assignment of a 20 percent 
evaluation based on disability commensurate with limitation 
of motion to shoulder level.  Accordingly, the Board finds 
that the 10 percent rating presently assigned compensates for 
all demonstrated functional impairment associated with the 
disability prior to October 11, 1997, and that a 20 percent 
rating is warranted beginning on that date.

In evaluating the veteran's disability, the Board has 
reviewed the nature of the original disability, as well as 
the functional impairment that can be attributed to pain and 
weakness.  See 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, supra.  
The Board has also considered whether the veteran was 
entitled to a "staged" rating for his service-connected 
disability as prescribed by the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) in Fenderson, supra.  The evidence 
warrants a higher rating of 20 percent only beginning the 
date of the most recent examination for rating purposes, 
October 11, 1997.  The Board has also considered the 
veteran's hearing testimony in making this decision.  While 
considered credible, the evidence supports a higher rating of 
20 percent, and no more, only as of October 11, 1997.


ORDER

As a well-grounded claim has not been presented, service 
connection for a cervical spine disability, to include spinal 
stenosis and status-post compression fracture, is denied

A rating in excess of 10 percent for the service-connected 
status-post fracture of the left (minor) scapula prior to 
October 11, 1997, is denied.

An increased rating of 20 percent, from October 11, 1997, is 
granted for the service-connected status-post fracture of the 
left (minor) scapula, subject to controlling regulations 
applicable to the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

